DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application claims the benefit of application no. 62/932026 filed 11/07/2019.

Response to Arguments
Applicant’s arguments, see page 11 of Applicant’s Remarks, filed 05/10/22, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn since amendments now account for all reference numbers.
Applicant’s arguments, see pages 11-14 of Applicant’s Remarks, filed 05/10/22, with respect to the 35 USC 102 and 103 rejections of claims 1-20 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of the claims has been withdrawn since amendments overcome the prior art of record.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 11 and 20, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of determining one or more contextual terms associated with at least one proximate alphanumeric character in at least a portion of a screenshot based on a location of a cursor, the one or more contextual terms being within a threshold proximity of the at least one of the proximate alphanumeric characters, determining a semantic meaning of the at least one of the proximate alphanumeric characters based on at least one of the contextual terms, the semantic meaning based on a semantic classification, matching the at least one of the proximate alphanumeric characters with one or more terms from a predetermined list, determining one or more indicators based on the matching and causing an information card to be displayed on an electronic display corresponding to the one or more terms, the one or more indicators and the semantic meaning.
In reference to claims 2-10 and 12-19, these claims depend upon allowable claims 1 and 11 respectively and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
King et al. (U.S. Patent 10,318,995)
King et al. discloses a system for processing text captured from rendered documents, using contextual information for searching the captured text.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
7/5/22